Citation Nr: 9915228	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1998, and a statement of 
the case was issued later that month.  The veteran's 
substantive appeal was received in April 1998.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are status 
post right total hip replacement, evaluated as 70 percent 
disabling; and status post right total knee replacement with 
traumatic arthritis, evaluated as 30 percent disabling.  The 
combined disability rating is 80 percent.

2.  The veteran has a high school education and two years of 
college; he worked for the Unites States Post Office for 
approximately 30 years before being placed on disability 
retirement in September 1993.

3.  The veteran's service connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The record discloses that service connection is in effect for 
status post right total hip replacement, evaluated as 70 
percent disabling; and status post right total knee 
replacement with traumatic arthritis, evaluated as 30 percent 
disabling.  The combined disability rating is 80 percent.  
Therefore, the veteran's disability evaluations do meet the 
criteria of § 4.16(a), in that they are ratable at 70 percent 
or more.  To assign a total rating under § 4.16(a), however, 
there also must be a finding that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
service-connected disability.

The veteran graduated from high school and attended two years 
of college from 1985 to 1987.  He worked as a postal carrier 
for approximately 30 years until being placed on disability 
retirement in September 1993.  He has no other known 
employment skills, and indicates that the college courses he 
took over ten years ago are of little use at this time.

A March 1998 memorandum from a VA counseling psychologist 
stated that the veteran's "picture" was overwhelmingly 
negative as it related to his potential for employment.  He 
attributed the veteran's employment problems to a mixture of 
disabilities, including the veteran right hip and knee 
problems, as well as his heart condition and psychiatric 
issues.

The veteran was forced to retire from his job as a postal 
carrier due to a heart condition.  Although the veteran 
suffered a mild congestive heart failure in July 1997, the 
veteran has submitted an April 1998 letter from his private 
physician, Craig K. Reiss, M.D., stating that the veteran "is 
on medication and has been stable."  Dr. Reiss went on to 
state that the veteran's coronary artery disease did not 
disable him, and that his disability was related to other 
medical problems.

As for the veteran's service-connected disabilities of the 
right hip and knee, a June 1998 private medical record from 
William P. Thorpe, M.D., reflects that the veteran indicated 
that he was unable to walk without using a cane, and had 
trouble standing.  He stated that he had to strategically 
place chairs in his yard because he could not walk more than 
15-20 yards without needing to sit down.  Dr. Thorpe 
commented as follows:

I do not think that he should be working 
in a job that involves squatting, 
climbing or lifting.  I do not think that 
he should be standing for periods of more 
than 20 minutes.  I feel that he is 
definitely not a candidate to work as a 
letter carrier with the post office.  I 
feel that he is totally disabled from all 
such work.

At his August 1998 RO hearing, the veteran testified that he 
had tried to work in a retail establishment in 1992.  Due to 
his inability to carry objects, the veteran was unable to 
keep the job.

The record reveals that the veteran is unable to secure or 
follow a substantially gainful occupation.  Therefore, the 
issue before the Board is whether the inability to secure or 
follow a substantially gainful occupation is the result of 
the veteran's service connected disabilities.

Upon review of the evidence, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  Dr. Reiss has stated 
that the veteran's current employment difficulties are not 
caused by his coronary artery disease.  Furthermore, while 
Dr. Thorpe's opinion could be construed as indicating that 
the veteran could engage in some type of marginal employment, 
38 C.F.R. § 4.16(a) provides that marginal employment shall 
not be considered substantially gainful employment.  
Accordingly, the Board finds that the criteria for a total 
disability rating based on individual unemployability due to 
service connected disabilities have been met.


ORDER

A total rating based on individual unemployability due to 
service connected disabilities is warranted.  The appeal is 
granted to this extent. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

